Citation Nr: 1325180	
Decision Date: 08/08/13    Archive Date: 08/13/13

DOCKET NO.  12-24 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left lower extremity disorder.

3.  Entitlement to service connection for a right lower extremity disorder.

4.  Entitlement to service connection for a left upper extremity disorder.

5.  Entitlement to service connection for a right upper extremity disorder.

6.  Entitlement to service connection for residuals of a right little finger injury.

7.  Entitlement to service connection for a bilateral eye disorder.

8.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran had active service from August 1943 to February 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating determinations in August 2011 and June 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  

The Veteran testified before the undersigned in February 2013.  A transcript of that hearing has been associated with the claims folder.

Although the Veteran's initial claim for service connection for the bilateral extremities was limited to polyneuropathy, the Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized these issues as reflected above.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Other than scattered treatment reports from the Tampa VA Medical Center (VAMC), the claims folder is devoid of VA treatment records that pertain to the disorders on appeal, and the Veteran has testified that he receives treatment at the VA Brooksville Community-Based Outpatient Clinic (CBOC).  Therefore, all VA treatment reports should be obtained and included in the record upon remand. 

In March 2011, the Veteran was afforded a VA cold weather injury protocol examination.  The examiner indicated he could not render an opinion as to whether the claimed polyneuropathy of the bilateral upper and lower extremities was due to or the result of service without resorting to speculation.  The examiner reasoned, in part, that the Veteran's February 1946 separation examination did not demonstrate any cold weather injuries. 

The rationale provided by the examiner is inadequate, in that the examiner did not address the Veteran's lay reports regarding in-service cold weather injuries and continuity of symptomatology, thereby rendering the examination as a whole inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Veteran's testimony of experiencing cold weather and freezing temperatures affecting his hands in feet while in service, and a continuity of hand and foot problems since service is competent.  In addition, that testimony is credible.  As such, an addendum opinion is required.

Additionally, an examination is necessary to determine the nature and etiology of the Veteran's bilateral eye disorder.  In this regard, the Board finds the Veteran's testimony as to having been exposed to bright flashes of light on a daily basis during his service that caused his eyes to burn both competent and credible.

Lastly, the Board notes that the Veteran's entitlement to a TDIU is inextricably intertwined with the other issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 193 (1991).  Action on the TDIU claim is therefore deferred.

The Board sincerely regrets the additional delay caused by this Remand.  However, this action is necessary to ensure that all due process is met.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain copies of all outstanding treatment records from the Tampa VAMC and the VA CBOC in Brooksville, Florida for association with the record.

2.  Schedule the Veteran for a VA examination to ascertain the etiology of any current bilateral eye disorder.  The entire claims folder should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed eye disorder is related to exposure to bright flashes of light sustained in service.  The examiner is advised that for purposes of providing this medical opinion, please accept as truthful the Veteran's description of exposure to bright flashes of light on a daily basis during his service that caused his eyes to burn, as well as the Veteran's contentions that he continued to have eye problems since the initial in-service injuries.  

A complete rationale must be provided for all opinions rendered.  If the examining clinician cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Then forward the claims folder to the VA examiner who conducted the March 2011 VA cold weather protocol examination (or another examiner if unavailable) for clarification of opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed osteoarthritis and peripheral neuropathy of the upper and lower extremities are related to cold weather injuries sustained in service.  The examiner is advised that for purposes of providing this medical opinion, please accept as truthful the Veteran's description of sustaining cold weather injuries during service, as well as the Veteran's contentions that he continued to have upper and lower extremity symptoms since the initial in-service injuries.  No additional examination of the Veteran is necessary, unless the reviewing clinician determines otherwise.  The claims folder must be made available to the examiner for review, and the report of examination must note that review.  

A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, readjudicate the claim.  If the claim remains denied, in whole or in part, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



